19-13214-shl    Doc 20    Filed 10/18/19 Entered 10/18/19 10:54:46         Main Document
                                        Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:

PT DELTA MERLIN DUNIA TEXTILE,                   Chapter 15

                                                 Case No. 19-13214 (shl)

               Debtor in a Foreign Proceeding.


In re:

PT DELTA DUNIA TEKSTIL,
                                                 Chapter 15

                                                 Case No. 19-13217 (shl)
               Debtor in a Foreign Proceeding.



In re:

PT DELTA MERLIN SANDANG TEKSTIL,                 Chapter 15

                                                 Case No. 19-13218 (shl)
               Debtor in a Foreign Proceeding.



In re:

PT DELTA DUNIA SANDANG TEKSTIL,
                                                 Chapter 15

                                                 Case No. 19-13216 (shl)
               Debtor in a Foreign Proceeding.



In re:                                           Chapter 15

PT DUNIA SETIA SANDANG ASLI                      Case No. 19-13219 (shl)
TEKSTIL,

               Debtor in a Foreign Proceeding.
19-13214-shl        Doc 20       Filed 10/18/19 Entered 10/18/19 10:54:46                     Main Document
                                               Pg 2 of 4




 In re:

 PT PERUSAHAAN DAGANG DAN
 PERINDUSTRIAN DAMAI,                                        Chapter 15

                                                             Case No. 19-13215 (shl)

                   Debtor in a Foreign Proceeding.



 In re:

 SUMITRO,                                                    Chapter 15

                                                             Case No. 19-13220 (shl)
                   Debtor in a Foreign Proceeding.


          ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 15 CASES

          Upon consideration of the motion by the Foreign Representative in the above-captioned

chapter 15 cases seeking entry of an order, pursuant to section 105(a) of the Bankruptcy Code and

Rule 1015(b) of the Federal Rules of Bankruptcy Procedure, for the joint administration of the

above-captioned Chapter 15 Cases for procedural purposes only (the “Motion”);1 and the Court

having found that it has jurisdiction to consider the Motion and the relief requested therein in

accordance with 28 U.S.C. §§ 157 and 1334, section 1501 of the Bankruptcy Code and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of New York dated as of January 31, 2012, Reference M-431, In re Standing Order of

Reference Re: Title 11, 12 Misc. 00032 (S.D.N.Y. Feb. 1, 2012) (Preska, C.J.); and consideration

of the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. §

157)(b)(2)(P); and venue of this proceeding being proper before the Court pursuant to 28 U.S.C.



 1 All capitalized terms not otherwise defined in this order shall have the meanings ascribed to them in the Motion.
19-13214-shl         Doc 20      Filed 10/18/19 Entered 10/18/19 10:54:46                     Main Document
                                               Pg 3 of 4



§ 1410; and due and proper notice of the Motion having been provided, and no other or further

notice being necessary; and the Court having reviewed and considered the Motion and the Verified

Petition; and the Court having determined that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and the relief requested in the Motion being in the

best interest of the Foreign Debtors’ estates, their creditors, and other parties in interest; and after

due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

             1.   The Motion is granted as set forth herein.

             2.   The Chapter 15 Cases hereby are consolidated for procedural purposes only and

shall be jointly administered by the Court.

             3.   Pleadings in these Chapter 15 Cases shall be required to bear a caption substantially

in the following form:


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                                            Chapter 15

    PT DELTA MERLIN DUNIA TEXTILE, et al.,1                           Case No. 19-13214 (shl)

                   Debtors in a Foreign Proceeding.                   (Jointly Administered)


1
  The Foreign Debtors in these chapter 15 cases are the following entities: (i) PT Delta Merlin Dunia Textile, whose
address is Jl Solo - Sragen Km 14, Desa Pulosari, Kec Kebakkramat, Karanganyar, Central Java, (ii) PT Delta Dunia
Tekstil, whose address is Jl Raya Solo - Sragen KM 10.8, Desa Kaling, Kec Tasikmadu, Karanganyar, Central Java,
(iii) PT Dunia Setia Sandang Asli Tekstil, whose address is Jl Raya Palur Km 7.1, Desa Dagen, Kec Jaten,
Karanganyar, Central Java, (iv) PT Delta Merlin Sandang Tekstil, whose address is Jl Raya Timur Km 10, Kel
Bumiaji, Kec Gondang, Sragen, Central Java, (v) PT Delta Dunia Sandang Tekstil, whose address is Jl Raya Semarang
- Demak Km 14, Desa Tambakroto, Kec Sayung, Demak, Central Java, (vi) PT Perusahaan Dagang dan Perindustrian
Damai, whose address is Jl Simongan No 100, Kel Ngemplak Simongan, Kec Semarang Barat, Semarang, Central
Java, and (vii) Mr. Sumitro, whose address is Tegalharjo, RT.004/RW.004, Kelurahan Tegalharjo, Kecamatan Jebres,
Kota Surakarta, Jawa Tengah, Indonesia.
19-13214-shl      Doc 20     Filed 10/18/19 Entered 10/18/19 10:54:46          Main Document
                                           Pg 4 of 4



       4.      The consolidated caption satisfies the requirements of section 342(c) of the

Bankruptcy Code in all respects.

       5.      A docket entry shall be made by the Clerk of the Court in each of the above-

captioned cases substantially as follows:

       An order has been entered in this case directing the joint administration of the chapter 15
       cases of In re PT Delta Merlin Dunia Textile; In re PT Delta Dunia Tekstil; In re PT Delta
       Merlin Sandang Tekstil; In re PT Delta Dunia Sandang Tekstil; In re PT Dunia Setia
       Sandang Asli Tekstil; In re PT Perusahaan Dagang dan Perindustrian Damai; and In re
       Sumitro. The docket in the chapter 15 case of In re PT Delta Merlin Dunia Textile, Case
       No. 19-13214 (shl) should be consulted for all matters affecting this case.

       6.      The Foreign Representative is authorized to (i) utilize a combined service list for

the Foreign Debtors’ jointly administered cases and (ii) send combined notices to creditors of the

Foreign Debtors’ estates and other parties in interest as applicable.

       7.      The Foreign Representative is authorized and empowered to take any actions as

may be necessary and appropriate to implement and effectuate the terms of this order.

       8.      Nothing contained in this Order shall be construed as directing or otherwise

effecting a substantive consolidation of the bankruptcy cases of the Foreign Debtors.

       9.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this order.

Dated: New York, New York
       October 18, 2019
                                                  /s/ Sean H. Lane
                                                  UNITED STATES BANKRUPTCY JUDGE
